Title: From Thomas Jefferson to Thomas Jefferson Randolph, 13 October 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     [13 Oct. 1808]
                  
                  Baltimore. call on mr P. Williamson Market street No. 72. and pay him for a dozen steel pen points sent me.    call on mr Rigden, watchmaker and pay him for repairing my repeating watch, & pray him to send it by some person coming here who will undertake to bring it in his pocket.
                  Philadelphia. deliver my alarm watch to mr Voigt and pay him what the repair will amount to. perhaps I may owe him for some former service of the same kind. pay it also. enquire for mr James Ronaldson, & deliver him the letter & fleece of wool.   get my Mamaluke bridle plated.    should you be able at any time to find in the shops of Philadelphia a handsome Alabaster lamp, inform me of it, and it’s price, & describe it’s form, that I may judge whether to buy it or not.
                  I have lodged, & shall from time to time remit to mr Peale, money for your board, washing, fire, candles, and tickets for the lectures. you should buy a copy of John & Charles Bell’s Anatomy as soon as you arrive that you may use it while attending the lectures in Anatomy. it is in 4. vols. 8vo. and mr Peale will pay for it.    enter yourself for the lectures in Anatomy Natural history & Surgery all of which begin in November, & end in March. mr Peale will pay for the tickets amounting to 42. Dollars.
                  The Botanical course does not begin till April. then you must buy a Copy of Dr. Barton’s botany, new edition
               